Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 02/12/2021 have been fully considered and are persuasive.
Applicant argues that the structure of the strip feeders and cover feeder is shown in the Figures. Examiner agrees that one of ordinary skill in the art would see such feeders in the figures as supply rolls of strips and cover material. As such the rejection under 35 U.S.C. 112(b) is withdrawn.
Applicant argues that the system of Couzens (US 3,150,575) does not include a controller operatively communicating with a cutting device and measuring/precision device, the controller being configured to permit an operator to select a final paint roller length. Applicant points out that the final length described is a final usable length for a paint roller, rather than a longer stick which will require later cutting into final lengths. This is persuasive because the controller of Couzens is not configured to allow such a final length selection. The previous rejections under 35 U.S.C. 102/103 are withdrawn.
The prior art fails to teach or fairly suggest a system including a measuring/precision device for determining a length of paint roller which has advanced, a cutting device configured to cut the paint roller into desired lengths prior to hardening and setting, and a controller communicating with the measuring/precision device and cutting device and configured to permit an operator to select a final paint roller length. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746